Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Perpetua U. Ezeh appeals the district court’s order granting Defendant’s motion for summary judgment in this employment discrimination case arising from Ezeh’s employment with Bio-Medical Applications *259of Maryland. We have carefully reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its thorough opinion. Ezeh v. Bio-Medical Applications of Md., No. 1:11-cv-03441-GLR, 2013 WL 1856351 (D.Md. May 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.